Citation Nr: 0909373	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide (Agent Orange) exposure.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his April 2005 substantive appeal (VA Form 9), clarified 
by a latter June 2005 statement, the Veteran requested a 
hearing before a Veterans Law Judge but he cancelled a 
videoconference hearing before a Veterans Law Judge in a June 
2007 letter.  See 38 C.F.R. § 20.704(e) (2008).  Therefore, 
the Board videoconference hearing request is considered 
withdrawn.  

During the course of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), holding that 
"service in the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM), without any 
additional proof required that a Veteran who served in waters 
offshore actually set foot on land in the Republic of 
Vietnam.  

VA disagreed with the Court's decision in Haas and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the VSM or service on 
a vessel off the shore of Vietnam.  The Veteran's claim for 
service connection for prostate cancer was unfortunately 
subject to this stay.  

However, most recently, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), the Federal Circuit Court issued another decision 
which in turn reversed the previous decision of the Court.  
Specifically, the Federal Circuit Court upheld VA's prior 
requirement that a Veteran must actually set foot within the 
land borders of Vietnam in order to be entitled to the 
statutory presumptions for disabilities claimed as a result 
of exposure to herbicides.  Regardless, the appellant in the 
Haas litigation filed for a rehearing of the Federal 
Circuit's decision, such that the decision was not yet final.  
However, more recently, the Haas litigation concluded, such 
that the stay for Haas-related cases was lifted and is no 
longer in effect.  See Chairman's Memorandum No. 01-09-04 
(January 22, 2009).  Therefore, the Board is now free to 
adjudicate the claim at issue in the present case.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran briefly stepped foot 
onto the landmass of the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides. 

2.  The medical evidence shows that the Veteran has been 
diagnosed with prostate cancer, which is at least 10 percent 
disabling.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
prostate cancer was presumptively incurred in service due to 
his exposure to Agent Orange or other herbicides in Vietnam.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations with Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

As to presumptive service connection, certain diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  Prostate cancer is one of the diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  
The presumption requires exposure to an herbicide agent and 
manifestation of the particular disease (prostate cancer) to 
a degree of 10 percent or more at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In 
fact, the Federal Circuit recently issued its decision in 
Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 
7-93 (holding that service in Vietnam does not include 
service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  In 
addition, the Federal Circuit in Haas held that "service in 
Vietnam" will not be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 
1196.  
  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his prostate cancer is due to 
exposure to Agent Orange or other toxic herbicide agent 
during his military service.  In particular, he states that 
on several occasions he disembarked from the USS Coontz while 
in port to go ashore, stepping foot onto the landmass of 
Vietnam.  The Veteran and his representative emphasize that 
the Veteran's leaving the ship on several occasions in order 
to bring supplies on board is consistent with his military 
occupational specialty (MOS) as a clerk.  In essence, he 
asserts his service briefly involved visitation to the 
Republic of Vietnam in late 1969 and July 1970.  As such, 
according to the Veteran, his exposure to herbicides should 
be presumed.  See March 2004, June 2004, and December 2005 
personal statements; April 2005 substantive appeal; and 
October 2007 Informal Hearing Presentation (IHP).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated from 2003 to 2005 reveal a diagnosis of and treatment 
for prostate cancer.  Therefore, the evidence clearly shows a 
current disorder - prostate cancer.  Consequently, the 
determinative issue is whether this disorder is somehow 
attributable to the Veteran's military service, including his 
alleged exposure to Agent Orange or other herbicide while 
briefly disembarking onto the Vietnam landmass from the USS 
Coontz.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In this vein, the Board acknowledges that the Veteran's 
prostate cancer is a disease associated with herbicide 
exposure for purposes of the presumption.  38 C.F.R. 
§ 3.309(e).  Furthermore, VA treatment records dated from 
2003 to 2005 confirm that his prostate cancer was manifest to 
a degree of 10 percent or more after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Medical testing revealed bilateral 
metastatic prostate adenocarcinoma.  The decision was made to 
not proceed with a prostatectomy since the Veteran had 
metastatic disease and no longer had localized disease.  

The only remaining question is whether there is sufficient 
evidence to demonstrate that the Veteran had "service in 
Vietnam," such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  In this vein, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In the present case, service personnel records (SPRs) 
indicate that the Veteran served aboard the USS Coontz from 
October 1969 to February 1971.  But his SPRs are silent as to 
whether the Veteran ever set foot on Vietnamese soil.  In 
fact, a May 2004 response from the National Personnel Records 
Center (NPRC) indicated that the Veteran's personnel records 
do not contain enough information to make a definitive 
statement regarding in-country service in Vietnam.  The NPRC 
did acknowledge, however, that the USS Coontz was in the 
official waters of Vietnam at various times in June, July, 
and August of 1970.  SPRs confirm that the Veteran was on 
board the USS Coontz during those months.  Most importantly, 
in February 2006, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) responded to the RO's request 
concerning the question of whether the Veteran served in 
country in Vietnam.  USASCURR confirmed that in July 1970, 
the USS Coontz docked at Da Nang harbor in Vietnam to receive 
a briefing on air operations from the facilities located 
there.  USS Coontz personnel also received training on enemy 
boat attacks.  USASCURR added that deck logs of the USS 
Coontz would "normally" not specifically indicate which of 
the crew went ashore.  In any event, here, the Veteran's 
contention that he briefly went ashore to Vietnam on several 
occasions to bring aboard supplies is consistent with the 
places, types, and circumstances of his service as shown by 
service records, his MOS, and all pertinent lay evidence.  38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Furthermore, the 
Board can find no overt reason to doubt the credibility of 
his assertions.  His statements to this effect have been 
consistent.  

Therefore, resolving any reasonable doubt in his favor, the 
Board finds there is sufficient evidence that the Veteran had 
visitation to Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  It follows that his exposure to a herbicide agent 
during his service is presumed.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  Accordingly, presumptive service 
connection is warranted for prostate cancer due to exposure 
to herbicides during service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal is granted.  The precise 
nature and extent of this disorder is not at issue before 
the Board at this time.


ORDER

Service connection for prostate cancer, to include as due to 
herbicide (Agent Orange) exposure is granted.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


